Tarbkll, J.,
delivered the opinion of the court.
Proceedings in chancery to enforce vendor’s lien, Simmons sold and conveyed a tract of land to Griswold. Vendor’s lien was reserved in the deed, which was duly recorded, and in the notes given for the purchase money. Griswold sold a part of the tract to W. T. Withers. Griswold and Withers are made defendants. The former appeared and defended. The latter did not appear, and as to him there was a pro confesso.
Complainants amended their bill and proceeded with the cause without notice to Withers of the amended bill. Griswold made his answer a cross bill, the only grounds of which are certain items of setoff or payments on the notes, and an averment of a suit at law on those notes. The lien and the equity of the bill are fully conceded. There was a decree that the land be sold. From this decree Griswold appealed and assigned for error:
1. That the decree against Withers, without notice of the amended bill, is erroneous.
2. That there was no order confirming the master’s report.
3. That the reference to compute was made after the cause was put down for final hearing, without remanding it to the rules.
*141Of the decree against him, Withers is not complaining, and does not join in the appeal. The interest of Withers is fully stated in the bill, and is as amply protected in the final decree as it can be, upon the facts and the law.
The items of payment claimed in the answer and cross bill were allowed as claimed. There is no contest as to amount due. The lien, the equity of the bill and the amount due, according to the final decree, stand admitted and undisputed.
The case for this court, therefore, is narrowed down to trivial points of practice, no way involving or affecting the merits of the the controversy or rights of the parties.
1. That the original cause proceeded in disregard of the cross bill.
A cross bill does not stay proceedings in the original cause, except by order of the court, upon motion and notice. 2 Barb. Oh. Pr., 134; 2 Danl. Oh. Pr., 1656. If the cros3 bill betaken as confessed, it may be used as evidence against complainant in the original cause, on the hearing, and will have the same effect as if he had admitted the same facts in the answer. 2 Barb. Oh. Pr., 135. The cross bill will not delay the hearing of the original cause. 2 Paige, 164; Story’s Eq, PL, § 402.
2. That there was no interlocutory order confirming the master’s computation of amount due.
There were no objections or exceptions to the report. Though not confirmed by interlocutory order, it was confirmed in terms in the final decree.
See Code, § 1027, which provides that “in suits for the foreclosure or satisfaction of mortgages or deeds of trust,” the confirmation of the master’s report and the final decree on orders “of course,” without notice, unless cause be shown to the contrary.
3. That the order of reference to compute was made after the cause was set for hearing, without remanding to the rules.
This is correct practice.
The points made for this court are thus fully stated and ex*142plained, though the attention of the chancellor was not called to either, and of course they could not in any case be considered here. They are now explained that counsel may understand tbe reason of the action of this court, and to state certain rules of practice, which seem not to be well understood.
Time was manifestly the object of the appeal in this case.
Motion sustained and decree affirmed.